Citation Nr: 0523951	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-17 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of the determination to the Board.

When this matter was initially before the Board in October 
1999, the Board determined that the veteran's claim was well 
grounded under the law then in effect and remanded it for 
further development.  In the introduction to that decision, 
the Board pointed out that although he had initially 
requested the opportunity to testify at a Board hearing, in a 
December 1998 statement, the veteran specifically withdrew 
that request.

When this matter was again before the Board in August 2003, 
the Board denied his claim of entitlement to service 
connection for PTSD.  The veteran appealed the Board's August 
2003 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an October 2004 order, 
granted the parties' joint motion for remand, vacating the 
Board's August 2003 decision and remanding the case for 
compliance with the terms of the joint motion.


FINDINGS OF FACT

1.  In numerous statements, the veteran reports having 
experienced several combat-related stressors while serving of 
the coast of Vietnam on the USS Oklahoma, including being 
subjected to enemy fire, and the evidence shows that while 
aboard the USS Oklahoma, the ship was subjected to enemy fire 
and that the veteran served as a gunner's mate on the USS 
Oklahoma, which is consistent with the occurrence of at least 
one the veteran's claimed stressors.

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

The veteran contends that entitlement to service connection 
for PTSD is warranted because he has this disability as a 
consequence of his experiences while serving in the waters 
off the coast of Vietnam.  In support, he points out that 
several VA examiners have diagnosed him as having this 
condition due to his reported in-service stressors, and he 
maintains that he served in combat while aboard the USS 
Oklahoma.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, while this appeal was pending, revised 
regulations concerning PTSD were published in the Federal 
Register which reflected the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. § 
3.304(f) were made effective the date of the Cohen decision.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.

In confirming and continuing the denial of this claim, VA 
concluded that none of the veteran's reported stressors had 
been verified because the evidence did not reflect his 
personal participation, and VA held that the record did not 
show that he participated in combat.

The veteran identifies numerous stressors in support of his 
PTSD claim, including being subjected to enemy fire while 
serving aboard the USS Oklahoma.  In addition, as noted 
above, he specifically maintains that he participated in 
combat while serving aboard the USS Oklahoma.  

The medical evidence reflects that the veteran has been 
repeatedly diagnosed as having PTSD due to his reported in-
service stressors.  As such, the first and third elements 
required for a claim of service connection for PTSD have been 
shown.  Accordingly, the Board will focus on the second 
element, i.e., whether there is credible supporting evidence 
that a claimed in-service stressor actually occurred.

The service personnel records show that the veteran's 
military occupational specialty was gunner's mate, and that 
he served aboard the USS Oklahoma from May 1964 to August 
1967.  Further, as the parties emphasized in the October 2004 
joint motion for remand, in its November 2000 response, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), indicated that while the veteran served aboard 
that ship, it was subjected to hostile enemy attacks.  In 
addition, the supporting documentation provided by USASCRUR 
is consistent with the occurrence of veteran's alleged 
stressor.

In light of the foregoing, the Board concludes that the 
evidence shows that at least one of the veteran's reported 
stressors occurred.  In making this finding, the Board 
recognizes that the above evidence only indicates that the 
USS Oklahoma was subjected to enemy attacks while the veteran 
served aboard ship off the coast of Vietnam, and does not 
definitively establish that he personally engaged in combat 
or was subjected to these attacks.  

The Board concludes, however, that in light of the above, it 
does not need to reach a determination that he himself did 
so.  As the parties highlighted in the October 2004 joint 
motion, in Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

Accordingly, the Board finds that the veteran has satisfied 
the third element required for a grant of service connection 
for PTSD, i.e., credible supporting evidence that the claimed 
in-service stressor occurred.  Further, given that he has 
been diagnosed as having PTSD due to this stressor, and in 
light of the Court's decisions in Pentecost and Suozzi, as 
well as the absence of any contradictory medical evidence, 
the Board finds that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


